NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS RODRIGUEZ-MENDEZ,                   No.    16-72505

                Petitioner,                     Agency No. A205-529-809

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Juan Carlos Rodriguez-Mendez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Rodriguez-

Mendez failed to establish he was or would be persecuted on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”

(emphasis in original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground”). Thus, Rodriguez-Mendez’s withholding of removal claim fails.

      We lack jurisdiction to consider Rodriguez-Mendez’s contentions regarding

nexus to a newly proposed social group of “being targeted by the local cartels

because he is arriving from outside of the country” because they were not raised to

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      Substantial evidence also supports the agency’s denial of CAT relief because

Rodriguez-Mendez failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v.




                                         2
Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief).

       The BIA did not err by not addressing Rodriguez-Mendez’s arguments

regarding the timeliness of asylum because the record indicates he did not raise

that claim to the IJ. See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019)

(BIA did not err in declining to consider argument raised for the first time on

appeal); Matter of J-Y-C-, 24 I. & N. Dec. 260, 261 n.1 (BIA 2007) (issues not

raised to the IJ are not properly before the BIA on appeal).

       Lastly, we reject Rodriguez-Mendez’s contentions that the agency erred in

its analysis of his case.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3